Citation Nr: 0816231	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  06-29 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Ernest Lee, Associate Counsel


INTRODUCTION

Veteran had active duty from April 1945 to July 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 2005 by 
the Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO).

The veteran was scheduled for a personal hearing on November 
2006 with a member of the Board of Veterans' Appeals, however 
the hearing was later cancelled by the veteran before the 
scheduled date.  38 C.F.R. § 20.702(e) (2007). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he developed hearing loss and 
tinnitus as a result of exposure to loud noises while working 
and training in the boiler room during service.  This was 
noted in an August 2005 Audiology Hearing and Problem Note by 
a VA examiner.  The veteran's Notice of Separation from the 
U.S. Navy discloses that the veteran's military occupational 
specialty was a fireman.

VA audiology clinical records disclose a diagnosis of hearing 
loss in December 2001 in the range of mild to severe.  The VA 
examiner stated the following in August 2005 regarding the 
veteran's hearing loss: "Due to reported military noise 
exposure it is at least as likely as not that his hearing 
loss is due to being in the service."  The Board, however, 
notes that the audiology examination results, as presented in 
the December 2001 and October 2005 VA treatment records, do 
not meet the criteria set forth in 38 C.F.R. § 3.385 for a 
ratable hearing loss.  

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of those frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385.

In view of the VA audiology clinical records indicating that 
the veteran has hearing impairment as a result of in-service 
acoustic trauma, additional development is needed to fully 
and fairly adjudicate the veteran's claims.  Specifically, 
the Board finds that additional development of the evidence 
is required to further analyze whether the veteran s hearing 
impairment is ratable under 38 C.F.R. § 3.385 and tinnitus, 
and if so, whether such hearing disabilities are related to 
service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  
The VA has a duty to afford a veteran a medical examination 
or obtain a medical opinion when necessary to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A(d).  When medical 
evidence is not adequate, as is the case here, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  See McLendon v. Principi, 20 
Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
audiology examination to determine the 
nature, extent, and etiology of any 
diagnosed hearing loss and/or tinnitus.  
The claims folder should be made 
available to and reviewed by the VA 
examiner before the examination.  The VA 
examiner should ask the veteran to 
provide a full history of noise exposure 
during service and after service. 

The results of the VA audiology 
examination should be presented in a 
manner which demonstrates compliance 
with 38 C.F.R. § 3.385.  The 
appropriate pure tone thresholds at 500 
to 4000 hertz, and Maryland CNC speech 
recognition scores should be reported.

For any diagnosed hearing impairment or 
tinnitus, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not (at least a 50 
percent chance) that such hearing 
disabilities are related to acoustic 
trauma in service.  The examiner is 
requested to provide a rationale for 
any opinion expressed.  If the examiner 
finds it impossible to provide any part 
of the requested opinion without resort 
to pure speculation, he or she should 
so indicate.  

2.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
	JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

